UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-7710



PATRICK VINCENT TYLER,

                                            Petitioner - Appellant,

          versus


GEORGE    HINKLE,    Warden,     Greensville
Correctional Center; GENE JOHNSON, Director,
Virginia Department of Corrections; JERRY W.
KILGORE, Attorney General of the State of
Virginia,

                                           Respondents - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Richard L. Williams, Senior
District Judge. (3:06-cv-00007-RLW)


Submitted: February 15, 2007              Decided:   February 22, 2007



Before NIEMEYER, KING, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Patrick Vincent Tyler, II, Appellant Pro Se. Richard Carson Vorhis,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Patrick Vincent Tyler, a state prisoner, seeks to appeal

the district court’s order denying relief on his 28 U.S.C. § 2254

(2000) petition.    The order is not appealable unless a circuit

justice or judge issues a certificate of appealability.    28 U.S.C.

§ 2253(c)(1) (2000). A certificate of appealability will not issue

absent “a substantial showing of the denial of a constitutional

right.”   28 U.S.C. § 2253(c)(2) (2000).   A prisoner satisfies this

standard by demonstrating that reasonable jurists would find that

his constitutional claims are debatable and that any dispositive

procedural rulings by the district court are also debatable or

wrong.    See Miller-El v. Cockrell, 537 U.S. 322, 336 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Reid v. Angelone, 369

F.3d 363, 371 (4th Cir. 2004); Rose v. Lee, 252 F.3d 676, 683 (4th

Cir. 2001). We have independently reviewed the record and conclude

that Tyler has not made the requisite showing.      Accordingly, we

deny a certificate of appealability and dismiss the appeal.      We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                          DISMISSED




                               - 2 -